Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 11, 15, 27, and 29 have been amended.

Status of Claims
Claims 1 – 30 are pending.

Response to Arguments
Applicant’s arguments, see remarks, filed 23 March 2022, with respect to the §112 rejection have been fully considered and are persuasive.  The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Claims 1 – 30 are allowed as previously indicated.
In the context of a system using an unmanned aerial vehicle (UAV) to
hold an umbrella, the prior art of record fail to teach, in combination with other limitations, an UAV controller that controls a first driving device to drive the UAV propeller to bring the UAV body to take off from an
accommodating space fly above a corresponding door of a vehicle or
above an occupant, the UAV controller controls a second driving device to drive an umbrella unit to be opened from a closing state to an opening state, so that the UAV holds the umbrella unit for the occupant, wherein after the UAV finishes the holding umbrella service for the occupant, the UAV controller controls the second driving device to drive the umbrella unit to be closed from the opening state to the closing state, the UAV controller controls the first driving device to drive the propeller to bring the UAV body to return back to the accommodating space (the vehicle), the vehicle controller controls the third driving device to drive the cabin door to close.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663